Dismissed and Memorandum Opinion filed May 26, 2011.
 
 
In The
                                                                                                         
Fourteenth Court of
Appeals
____________
 
NO. 14-11-00022-CV
____________
 
CHRISTOPHER MEULLION, Appellant
 
V.
 
GREG GLADDEN, Appellee
 

 
On Appeal from the 152nd District Court
Harris County, Texas
Trial Court Cause No. 2006-41963
 

 
M E M O R
A N D U M   O P I N I O N
Appellant filed a notice of appeal from a judgment signed October
27, 2010,[1]
and an “Order Sustaining Contest to Pauper’s Oath that was entered on December
7, 2010.”[2] 
Appellant also filed an affidavit of indigency.  See Tex. R. App. P.
20.1.  We abated both appeals and ordered the trial court to file a partial
record for review of the trial court=s ruling on indigency.
A clerk’s record filed May 2, 2011, reflects the trial court denied
the contest on December 7, 2010.  Both appeals were reinstated May 24, 2011.
Because the record reflects appellant has been allowed by the
trial court to proceed on appeal without advance payment of costs, this appeal,
purporting to be from the “Order Sustaining Contest to Pauper’s Oath,” is
ordered dismissed.  The appeal of the judgment signed October 27, 2010, will
proceed.
 
PER CURIAM
 
 
Panel consists of Justices
Frost, Jamison, and McCally.




[1] Appeal No.
14-10-01143-CV.


[2] Appeal No.
14-11-00022-CV.